DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al. (US 9,223,192, hereinafter Linnell) in view of Johnson et al. (US 2017/0181242, hereinafter Johnson).
In regards to claims 1-3, Linnell teaches in Figure 1, a method for appreciating water balls using a water balls appreciation device (100), the water balls appreciation device (100) comprising a water balls discharge device (110) and a light irradiation device (164), the method comprising: discharging the water balls (170), using the water balls discharge device (110), from tips of a plurality of nozzles (112), disposed at predetermined intervals in the lateral direction (Col. 5 lines 18-24, see Fig. 1), by applying vibration to flowing water (Col. 5 lines 12-32, see Fig. 1, noting that some form of vibration is implied as it would be required to create and control the timing of the drops), the discharged water balls falling downwardly and in substantially a vertical plane (see Fig. 1); irradiating the water balls, using a light irradiation device (164), with light, the light irradiation device (164) comprising a high-speed projector; and projecting a continuous screen of the projector in the water balls in the vertical plane regarded as a virtual screen (172) by properly using a frame displaying a screen or an image and a frame not displaying a screen (via shutter 166), whereby the water balls (170) are visually appreciated in the projected area (of 172), wherein lights in various frequencies are projected for each part (area) of the water balls (410, in plural making up 170, Col. 13 lines 46-48) in the continuous screen (of 172) as recited in claim 1; the water balls (170) are visible in a region of a portion of the virtual screen (of 172) by masking a portion of the screen (via 166) as recited in claim 2; wherein a position at which light is projected onto the water balls (within 172) and a frequency and a phase of blinking of the projected light are simultaneously controlled so that the water balls appear as if moving up, down, left, and right (2D animation, Col. 9 lines 18-37).
	Linnell fails to disclose or fairly suggest the projector having a refresh rate of 300Hz or more and blinking duty is 20% or less. 
	Johnson teaches in Figures 1 and 4, the projector having a refresh rate of 300Hz or more (500-1000 HZ, Par. [0034]) and blinking duty is 20% or less (5%, Par. [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a projector having a refresh rate of 300Hz or more and blinking duty is 20% or less in order to “keep people from being able to see the on-off “flashing” nature of the PWM control method, the frequency of the PWM signal should be (at least) 200 Hz, which is a period of 5 msec. Faster is typically better, and in high end professional LED equipment the frequency is typically 500 Hz-1000 Hz, or faster” (Johnson, Par. [0034]) and to provide accurate color mixing abilities and reduce power usage overall, (Par. [0036-00389]).  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments




Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Linnell in view of Johnson, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically lights in various frequencies are projected for each part (area) of the water balls in the continuous screen.
In response, Linnell in fact teaches, “Many other possibilities for fluids making up drop 410 and other properties when various frequencies of light strike drop 410” (Col. 13 lines 46-48).
The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896